IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                  : No. 74 MM 2018
                                               :
                                               :
              v.                               :
                                               :
                                               :
 CRAIG DAVID ICE                               :
                                               :
                                               :
 PETITION OF: JONATHAN W. CRISP,               :
 ESQUIRE                                       :


                                        ORDER



PER CURIAM

      AND NOW, this 5th day of July, 2018, in consideration of the Application for Leave

to Withdraw as Counsel, this matter is REMANDED to the Court of Common Pleas of

Dauphin County for that court to determine whether counsel should be granted leave to

withdraw. See Pa.R.Crim.P. 120(B) (providing that an attorney may not unilaterally

withdraw his or her appearance in a criminal matter; rather, a court must determine

whether leave to withdraw is warranted).

      If the attorney is permitted to withdraw, the court is DIRECTED to determine

whether Craig David Ice is to be appointed new counsel or is to proceed pro se. The

Court of Common Pleas of Dauphin County is DIRECTED to enter its order regarding this

remand within 45 days and to promptly notify this Court of its determination.